


CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “****.”  AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.







Exhibit 10.8

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004

TEL: (212) 902-1000

Opening Transaction

To:




International Game Technology

9295 Prototype Drive

Reno, Nevada 89521

A/C:

028320836

From:




  Goldman, Sachs & Co.

Re:

Issuer Warrant Transaction

Ref. No:

SDB1630456242

Date:

May 5, 2009




Dear Sir(s):




The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and International Game Technology (“Issuer”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
 This Confirmation shall be subject to an agreement (the “Agreement”) in the
form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer
and Issuer had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of Loss and Second Method and
US Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“first”, (iii) the election that the “Cross Default” provisions of Section
5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold Amount” of
USD25 million; provided that Section











--------------------------------------------------------------------------------







5(a)(vi)(1) of the Agreement is amended by deleting the phrase “, or becoming
capable at such time of being declared,” and (iv) such other elections as set
forth in this Confirmation).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

2.

The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions.  The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms:

Trade Date:

May 5, 2009

Effective Date:

May 11, 2009 or such other date as agreed between the parties, subject to
Section 8(k) below.

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation.  The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

Warrant Style:

European

Warrant Type:

Call

Seller:

Issuer

Buyer:

Dealer

Shares:

The Common Stock of Issuer, par value USD0.00015625 (Ticker Symbol: “IGT”).

Convertible Securities:

USD725,000,000 principal amount of 3.25% convertible notes due May 1, 2014 of
Issuer.

Number of Warrants:

For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

One Share per Warrant

Strike Price:

USD30.14

Premium:

USD9,037,732.23.

Premium Payment Date:

The Effective Date

Exchange:

New York Stock Exchange





2




--------------------------------------------------------------------------------

Related Exchange:

All Exchanges

Procedures for Exercise:

In respect of any Component:

Expiration Time:

Valuation Time

Expiration Date:

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction).  Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and may determine the VWAP Price
based on transactions in the Shares effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended.  Section 6.6 of the Equity Definitions shall not apply to any Valuation
Date occurring on an Expiration Date.  “Final Disruption Date” means December 4,
2014.

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Automatic Exercise:

Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed





3




--------------------------------------------------------------------------------

to be automatically exercised at the Expiration Time on such Expiration Date
unless Dealer notifies Seller (by telephone or in writing) prior to the
Expiration Time on such Expiration Date that it does not wish Automatic Exercise
to occur, in which case Automatic Exercise will not apply to such Expiration
Date.

Issuer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

As provided in Section 6(a) below.




Settlement Terms:

In respect of any Component:

Settlement Currency:

USD

Net Share Settlement:

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Share valued at the VWAP
Price on the Valuation Date corresponding to such Settlement Date.  If, in the
reasonable opinion of Issuer or Dealer, based on advice of counsel, for any
reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 3:00 P.M., New York City time, on the relevant Settlement Date.

Number of Shares to be Delivered:

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring in respect of
such Exercise Date over the Strike Price (or, if there is no such excess, zero)
divided by (B) such VWAP Price.

VWAP Price:

For any Exchange Business Day, as determined by the Calculation Agent based on
the New York Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session), as published by Bloomberg at 4:15 P.M., New York City
time (or 15 minutes following the end of any





4




--------------------------------------------------------------------------------

extension of the regular trading session), on such Exchange Business Day, on
Bloomberg page “IGT.N <Equity> AQR” (or any successor thereto) (or if such
published volume weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume weighted method).

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Issuer is the issuer of the Shares.

Adjustments:

In respect of any Component:

Method of Adjustment:

Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.  For the avoidance of doubt, Calculation Agent Adjustment (including,
without limitation, in respect of Extraordinary Dividends) shall continue to
apply until the obligations of the parties (including any obligations of Issuer
pursuant to Section 8(e) below) under the Transaction have been satisfied in
full.

Extraordinary Dividend:

Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any Deficit Shares are owed pursuant to Section 8(e) below, such later date
on which Issuer’s obligations under this Transaction have been satisfied in
full) the amount of which differs from the Ordinary Dividend Amount for such
dividend or distribution.  If no such ex-dividend date occurs within a regular
quarterly dividend period, an ex-divided date with a cash dividend or
distribution of zero shall be deemed to have occurred on the last Scheduled
Trading Day of such regular quarterly dividend period.

Ordinary Dividend Amount:

For any regularly quarterly dividend period, USD0.06 for the first cash dividend
or distribution on the Shares for which the ex-dividend date falls within such
period, and zero for any subsequent dividend or distribution on the Shares for
which the ex-dividend date falls within the same period.

Extraordinary Dividend Adjustment:

If at any time during the period from and including the Trade Date, to and
including the Expiration Date





5




--------------------------------------------------------------------------------

for the Component with the latest Expiration Date (or, if any Deficit Shares are
owed pursuant to Section 8(e) below, such later date on which Issuer’s
obligations under this Transaction have been satisfied in full), an ex-dividend
date for an Extraordinary Dividend occurs or is deemed to have occurred, then
the Calculation Agent will make adjustments to any one or more of the Strike
Price, the Number of Warrants, the Warrant Entitlement and/or any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction
as it determines appropriate to account for the economic effect on the
Transaction of such Extraordinary Dividend.

Extraordinary Events:

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of he New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors)”.

Consequences of Merger Events:

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

(b)

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination)

(c)

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.

Tender Offer:

Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “20%” in the third line thereof.

Consequences of Tender Offers:

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

(b)

Share-for-Other:

Modified Calculation Agent Adjustment

(c)

Share-for-Combined:

Modified Calculation Agent Adjustment




Modified Calculation

Agent Adjustment:

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Issuer and the issuer of the Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and





6




--------------------------------------------------------------------------------







agreements relating to securities law and other issues as requested by Dealer
that Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

Nationalization, Insolvency

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Termination Event(s):

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Issuer being the sole Affected Party) shall be deemed to occur, and, in lieu of
Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

Additional Disruption Events:  

(a)

Change in Law:

Applicable; provided that (i) that clause (Y) of Section 12.9(a)(ii) of the
Equity Definitions shall not be applicable only to the extent as any event
described therein results in an increased cost to Dealer of hedging the
Transaction which increased cost would be included under “Increased Cost of
Hedging” and (ii) in the event a Change in Law occurs in respect of Dealer
pursuant to clause (Y) of Section 12.9(a)(ii) of the Equity Definitions (taking





7




--------------------------------------------------------------------------------







into account clause (i) of this proviso) and Dealer provides a notice of
termination to Issuer pursuant to Section 12.9(b)(i) of the Equity Definitions,
Issuer shall have the right to request, upon written notice delivered to Dealer
prior to 5:00 P.M., New York City time, on the Scheduled Trading Day immediately
prior to the date of termination specified in such notice, that Dealer propose
an adjustment to the terms of the Transaction to account for the effect of such
Change in Law on Dealer.  If Issuer accepts Dealer’s proposed adjustment prior
to 5:00 P.M., New York City time, on the second Scheduled Trading Day following
the date such proposed adjustment is delivered, Dealer shall so adjust the
Transaction and such event shall not constitute a Change in Law. However, if (x)
Issuer does not accept such proposed adjustment prior to such time or (y) Dealer
determines, in its sole discretion, that no adjustment that it could make would
produce a commercially reasonable result, then such event shall constitute a
Change in Law and, in each case, Dealer shall have the right to specify a date
of termination in accordance with Section 12.9(b)(i); provided that such date of
termination may be any date on or after the later to occur of (A) the date of
termination specified in the original notice delivered to Issuer and (B) the
date either of the events in clause (x) or (y) occurs.

(b)

Failure to Deliver:

Applicable

(c)

Insolvency Filing:

Applicable

(d)

Hedging Disruption:

Applicable

(e)

Increased Cost of Hedging:

Applicable

(f)

Loss of Stock Borrow:

Applicable

Maximum Stock Loan Rate:

2.00% per annum

(g)

Increased Cost of Stock Borrow:

Applicable

Initial Stock Loan Rate:

0.25% per annum

Hedging Party:

Dealer for all applicable Additional Disruption Events.

Determining Party:

Dealer for all applicable Additional Disruption Events; provided that the
Determining Party shall deliver, within five Exchange Business Days of a written
request by the other party, a written explanation of any calculation made by it,
and including, where applicable, the methodology and data applied, it being
understood that the Determining Party shall not be obligated to disclose any
proprietary models used by it for such calculation.

Non-Reliance:

Applicable





8




--------------------------------------------------------------------------------

Agreements and Acknowledgments

Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable

3.

Calculation Agent: Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner.  The Calculation Agent shall deliver, within five Exchange Business Days
of a written request by Issuer, a written explanation of any calculation made by
it, and including, where applicable, the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such calculation.

4.

Account Details:

Dealer Payment Instructions:




For A/C

A/C #

ABA:  

Account for delivery of Shares to Dealer:  

       To be provided by Dealer.

Issuer Payment Instructions:  




Bank ABA number:

Account name:

Account number:

5.   Offices:

The Office of Dealer for the Transaction is:

One New York Plaza, New York, New York 10004




The Office of Issuer for the Transaction is:

9295 Prototype Drive, Reno, Nevada 89521

6.   Notices: For purposes of this Confirmation:

(a)

To:

International Game Technology

Attn:

Patrick W. Cavanaugh

Executive Vice President and Chief Financial Officer

9295 Prototype Drive

Reno, Nevada 89521

Telephone:

(775) 448-7778

Facsimile:

(775) 448-1488




(b)

Address for notices or communications to Dealer:

To:

Goldman, Sachs & Co.

One New York Plaza

New York, NY 10004





9




--------------------------------------------------------------------------------

Attn:

Serge Marquié,

Equity Capital Markets

Telephone:

212-902-9779

Facsimile:

917-977-4253       

Email:

marqse@am.ibd.gs.com

 




With a copy to:




Attn:

Kylie Robb

Equity Capital Markets

Telephone:

212-357-6097

Facsimile:

212-428-3399

Email:

kylie.robb@gs.com




And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

7.

Representations, Warranties and Agreements:

(a)

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer in the manner and to the effect as follows:

(i)

On the Trade Date, as of the date of any amendment or adjustment to the
Transaction pursuant to a “Change in Law” above and as of the date of any
election by Issuer of the Share Termination Alternative under (and as defined
in) Section 8(a) below, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), when considered as a whole (with the more recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking a position or expressing any view with
respect to the treatment of the Transaction under any accounting standards,
including FASB Statements 128, 133 (as amended), 149 or 150, EITF Issue No.
00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or under the
FASB’s Liabilities & Equity Project.

(iii)

Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of Issuer’s
board of directors authorizing the Transaction and such other certificate or
certificates as Dealer shall reasonably request.

(iv)

Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v)

 Issuer is not, and after giving effect to the transactions contemplated hereby
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.





10




--------------------------------------------------------------------------------

(vi)

On the Trade Date and the Premium Payment Date (A) the assets of Issuer at their
fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii)

Issuer shall not take any action to decrease the number of Available Shares
below the Capped Number (each as defined below).

(viii)

The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 1 of the Purchase Agreement dated May 5, 2009 between
Issuer and Goldman, Sachs & Co. as representative of the Purchasers party
thereto (the “Purchase Agreement”) are true and correct as of the Trade Date and
the Effective Date and are hereby deemed to be repeated to Dealer as if set
forth herein.

(ix)

(x) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Issuer shall not engage
in any “distribution,” as such term is defined in Regulation M until the second
Exchange Business Day immediately following the Settlement Period .

(x)

During the Settlement Period and on any other Exercise Date, neither Issuer nor
any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
this Section shall not apply to the following: (A) privately negotiated
purchases of Shares (or any security convertible into or exchangeable for
Shares); (B) purchases of Shares pursuant to exercises of stock options granted
to former or current employees, officers, directors, or other affiliates of
Issuer, including the withholding and/or purchase of Shares from holders of such
options to satisfy payment of the option exercise price and/or satisfy tax
withholding requirements in connection with the exercise of such options;
(C) purchases of Shares from holders of performance shares or units or
restricted shares or units to satisfy tax withholding requirements in connection
with vesting; (D) the conversion or exchange by holders of any convertible or
exchangeable securities of the Issuer previously issued; or (E) purchases of
Shares effected by or for a plan by an agent independent of the Issuer that
satisfy the requirements of Rule 10b-18(a)(13)(ii).




(xi)

Issuer agrees that it (A) will not during the Settlement Period make, or permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its





11




--------------------------------------------------------------------------------

affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date.  Such written notice shall be deemed to be a
certification by Issuer to Dealer that such information is true and correct.  In
addition, Issuer shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

(xii)

Any Shares issued or delivered in connection with the Transaction shall be duly
authorized and validly issued, fully paid and non-assessable, and the issuance
or delivery thereof shall not be subject to any preemptive or similar rights and
shall, upon issuance, be accepted for listing or quotation on the Exchange.  The
Shares of Issuer initially issuable upon exercise of the Warrants have been
reserved for issuance by all required corporate action of the Issuer.

(xiii)

As of the Trade Date, Issuer is not aware of any applicable gaming law, rule or
regulation in any jurisdiction in which it then operates or is licensed that
imposes or would impose an affirmative obligation on any person (in the absence
of any action taken by any relevant gaming authority with competent jurisdiction
over such person) who, under any relevant definition of ownership, owns less
than five percent of any class of securities of Issuer.  Issuer shall promptly
notify Dealer if it becomes aware of such an affirmative obligation after the
Trade Date.




(b)

Each of Dealer and Issuer agrees and represents that it is an “eligible contract
participant” as defined in Section 1a(12) of the U.S. Commodity Exchange Act, as
amended.

(c)

Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof.  Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d)

Each of Dealer and Issuer agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”).  The parties hereto further agree and acknowledge (A)
that this Confirmation is (i) a “securities contract,” as such term is defined
in Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e)

As a condition to the effectiveness of the Transaction, Issuer shall deliver to
Dealer (i) an incumbency certificate, dated as of the Trade Date, of Issuer in
customary form and (ii) an opinion of





12




--------------------------------------------------------------------------------

counsel, dated as of the Trade Date and reasonably acceptable to Dealer in form
and substance, with respect to the matters set forth in Section 3(a) of the
Agreement and such other matters as Dealer may reasonably request.

8.  Other Provisions:

(a)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.  If Issuer shall owe Dealer any amount pursuant to Section
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of
a Tender Offer, Merger Event, Insolvency or Nationalization, in each case in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party that resulted from an
event or events within Issuer’s control) (a “Payment Obligation”), Issuer shall
have the right, in its sole discretion, to satisfy any such Payment Obligation
by the Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M., New York City time, on the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
other date the Transaction is cancelled or terminated, as applicable (“Notice of
Share Termination”).  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, the Tender Offer Date, Announcement Date, Early Termination Date or
other date the Transaction is cancelled or terminated, as applicable:

Share Termination Alternative:

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation.  

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash in the Settlement Currency equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Issuer at the time of
notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer.  If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

Applicable

Other Applicable Provisions:

If Share Termination Alternative is applicable, the provisions of





13




--------------------------------------------------------------------------------







Sections 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction, except that all references
to “Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Issuer is the issuer of
any Share Termination Delivery Units (or any security forming a part thereof).
If, in the reasonable opinion of Issuer or Dealer, based on advice of counsel,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) permit delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

(b)

Registration/Private Placement Procedures.  (i)  With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8.  If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Dealer  shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Shares or
Share Termination Delivery Units that would otherwise be deliverable if such
Shares or Share Termination Delivery Units were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that, if requested by Dealer, Issuer shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Exercise Date,
and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis.  (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)

(ii)

If Issuer makes the election described in clause (b)(i)(A) above:

(A)

Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such affiliate, as the case may be, in its discretion; and

(B)

Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Dealer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Dealer or such affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and reasonable expenses of
counsel for Dealer, and shall provide for the delivery of accountants’ “comfort
letters” to Dealer





14




--------------------------------------------------------------------------------

or such affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Prospectus.

(iii)

If Issuer makes the election described in clause (b)(i)(B) above:

(A)

Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Dealer or such affiliate identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B)

Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Shares or Share
Termination Delivery Units, as the case may be, by Issuer to Dealer or such
affiliate and the private resale of such shares by Dealer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Dealer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates and Issuer, shall provide for the payment by Issuer of all
reasonable expenses in connection with such resale, including all fees and
expenses of counsel for Dealer, shall contain representations, warranties and
agreements of Issuer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Dealer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares;

(C)

Issuer agrees that any Shares or Share Termination Delivery Units so delivered
to Dealer, (i) may be transferred by and among Dealer and its affiliates, and
Issuer shall effect such transfer without any further action by Dealer and (ii)
after the minimum “holding period” within the meaning of Rule 144(d) under the
Securities Act has elapsed with respect to such Shares or any securities issued
by Issuer comprising such Share Termination Delivery Units, Issuer shall
promptly remove, or cause the transfer agent for such Shares or securities to
remove, any legends referring to any such restrictions or requirements from such
Shares or securities upon delivery by Dealer (or such affiliate of Dealer) to
Issuer or such transfer agent of any seller’s and broker’s representation
letters customarily delivered by Dealer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer); and

(D)

Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c)

Make-whole Shares. If Issuer makes the election described in clause (i)(B) of
paragraph (b) of this Section 8, then Dealer or its affiliates may sell (which
sale shall be made in a commercially reasonable manner) such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or





15




--------------------------------------------------------------------------------







Share Termination Delivery Units, as the case may be, and ending on the Exchange
Business Day on which Dealer or its affiliates completes the sale of all such
Shares or Share Termination Delivery Units, as the case may be, or a sufficient
number of Shares or Share Termination Delivery Units, as the case may be, so
that the realized net proceeds of such sales exceed the Freely Tradeable Value.
 If any of such delivered Shares or Share Termination Delivery Units remain
after such realized net proceeds exceed the Freely Tradeable Value, Dealer shall
return such remaining Shares or Share Termination Delivery Units to Issuer.  If
the Freely Tradeable Value exceeds the realized net proceeds from such resale,
Issuer shall transfer to Dealer by the open of the regular trading session on
the Exchange on the Exchange Trading Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”) in cash or
in a number of additional Shares or Share Termination Delivery Units, as the
case may be, (“Make-whole Shares”) in an amount that, based on the VWAP Price on
the last day of the Resale Period (as if such day was the “Valuation Date” for
purposes of computing such VWAP Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares in the manner contemplated by this Section 8(c).  This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 8(e).

(d)

Beneficial Ownership.  Notwithstanding anything to the contrary in the Agreement
or this Confirmation, in no event shall Dealer be entitled to receive or
otherwise have the “right to acquire” (within the meaning of NYSE Rule
312.04(g)), or be deemed to receive, any Shares if, immediately upon giving
effect to such receipt of such Shares, (i) the “beneficial ownership” (within
the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder) of Shares by Dealer, any of its affiliates subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer with respect to “beneficial
ownership” of any Shares (collectively, “Dealer Group”) would be equal to or
greater than 4.5% or more of the outstanding Shares  on the date of
determination, (ii) Dealer, Dealer Group or any person whose ownership position
would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or
any such person, a “Dealer Person”) under  Nevada Revised Statutes §§
78-378-78.3793, 78.411-78.444 or other federal, state, local or tribal laws
(including gaming laws), regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), would own, beneficially own,
constructively own, control, hold the power to vote or otherwise meet a relevant
definition of ownership in excess of a number of Shares equal to (x) the number
of Shares that would give rise to reporting, registration, filing or
notification obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would subject a Dealer Person to
restrictions (including restrictions relating to business combinations and other
designated transactions) under Applicable Laws minus (y) 1.0% of the number of
Shares outstanding on the date of determination or (iii) Dealer would directly
or indirectly beneficially own (as such term is defined for purposes of Section
13(d) of the Exchange Act) in excess of 14,517,903 Shares (any such condition
described in clause (i), (ii) or (iii) an “Excess Ownership Position”).  If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Dealer gives
notice to Issuer that such delivery would not result in the existence of an
Excess Ownership Position.

(e)

Limitations on Settlement by Issuer.  Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 11,518,584 Shares (as
such number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”).  Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”).  In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver Shares, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by





16




--------------------------------------------------------------------------------







Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved and (C)
Issuer additionally authorizes any unissued Shares that are not reserved for
other transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”).  Issuer shall promptly notify Dealer
of the occurrence of any of the Share Issuance Events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
to be delivered) and, as promptly as reasonably practicable, deliver such Shares
thereafter.  Issuer shall not, until Issuer’s obligations under the Transaction
have been satisfied in full, use any Shares that become available for potential
delivery to Dealer as a result of any Share Issuance Event for the settlement or
satisfaction of any transaction or obligation other than the Transaction or
reserve any such Shares for future issuance for any purpose other than to
satisfy Issuer’s obligations to Dealer under the Transaction.




(f)

Equity Rights.  Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy.  For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Issuer under this Confirmation are not secured by any collateral
that would otherwise secure the obligations of Issuer herein under or pursuant
to any other agreement.

(g)

Amendments to Equity Definitions.  The following amendments shall be made to the
Equity Definitions:

(i)

The first sentence of Section 11.2(c) of the Equity Definitions, prior to clause
(A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation Agent
Adjustment” is specified as the Method of Adjustment in the related Confirmation
of a Share Option Transaction, then following the announcement or occurrence of
any Potential Adjustment Event, the Calculation Agent will determine whether
such Potential Adjustment Event has a material effect on the theoretical value
of the relevant Shares or options on the Shares and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’ and, the portion of
such sentence immediately preceding clause (ii) thereof is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material” and deleting the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing such latter phrase
with the words “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)”;

(ii)  

Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby amended
by deleting the words “diluting or concentrative” and replacing them with
“material” and adding the phrase “or options on the Shares” at the end of the
sentence;

(iii)

Section 12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical phrase in both the third line thereof and the fifth line thereof
and (y) by replacing the word “that” in both the third line thereof and the
fifth line thereof with the words “whether or not such announcement” and (ii)
Sections 12.2(b), 12.2(e), 12.3(a) and 12.3(d) of the Equity Definitions shall
each be amended by replacing each occurrence of the words “Merger Date” and
“Tender Offer Date”, as the case may be, with the words “Announcement Date”;

(iv)

Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A) deleting
(1) subsection (A) in its entirety, (2) the phrase “or (B)” following subsection
(A) and (3) the phrase “in each case” in subsection (B); (B) replacing “will
lend” with “lends” in subsection (B); and (C) deleting the phrase “neither the
Non-Hedging Party nor the Lending Party lends Shares in the amount of the
Hedging Shares or” in the penultimate sentence;

(v)

Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A) adding the
word “or” immediately before subsection “(B)” and deleting the comma at the end
of





17




--------------------------------------------------------------------------------







subsection (A); and (B)(1) deleting subsection (C) in its entirety, (2) deleting
the word “or” immediately preceding subsection (C), (3) replacing in the
penultimate sentence the words “either party” with “the Hedging Party” and (4)
deleting clause (X) in the final sentence; and

(vi)

Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(h)

Transfer and Assignment.  Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer.

(i)

Disclosure.  Effective from the date of commencement of discussions concerning
the Transaction, Issuer and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Issuer relating
to such tax treatment and tax structure.

(j)

Additional Termination Events.  The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement and to determine the amount
payable pursuant to Section 6(e) of the Agreement; provided that with respect to
any Additional Termination Event, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon the termination of the
Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i)

Dealer reasonably determines, based on the advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities or gaming laws, rules
or regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been reasonably
voluntarily adopted by Dealer), or Dealer, despite using commercially reasonable
efforts, is unable or reasonably determines that it is impractical or illegal to
hedge its obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements;

(ii)

at any time at which Dealer determines in its sole good faith reasonable
discretion that an Excess Ownership Position exists, or that an Excess Ownership
Position could be reasonably viewed to exist, Dealer, in its discretion, is
unable to effect a transfer or assignment to a third party of the Transaction or
any other transaction between the parties after using its commercially
reasonable efforts on pricing and terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists;
provided that Dealer shall treat only that portion of the Transaction as the
Affected Transaction as necessary so that such Excess Ownership Position no
longer exists;

(iii)

Dealer determines in its sole good faith reasonable discretion that, in
connection with being party to this Transaction or acquiring, establishing,
reestablishing, substituting, maintaining, unwinding or disposing of any Hedge
Position that Dealer or its affiliates deems necessary or appropriate to hedge
Dealer’s risk in respect of this Transaction, Dealer or its affiliates could
either (i) be obligated to register or making filings with or provide
notification or information to any gaming authority, and that such registration,
filings or notification or the provision of such information would pose an Undue
Burden on Dealer or its affiliates or (ii) incur additional risk, liability or
cost as a result of having to comply with any applicable gaming laws, rules or
regulations.  An “Undue Burden” means (A) any obligation to disclose information
that Dealer or any of its affiliates is not otherwise required to disclose to
the general public in generally available filings (other than information that
is readily and generally publicly available) or to disclose any information
earlier or more frequently than it otherwise does or would otherwise be
obligated to do, (B) any registration of, or provision of information by or in
respect of, any





18




--------------------------------------------------------------------------------







employee, officer or director or agents of Dealer and/or any of its affiliates,
other than that which Dealer and/or any of its affiliates is otherwise required
to disclose to the general public in generally available filings and other
readily and generally publicly available information, or (C) any requirement in
respect of the gaming laws, rules and regulations of any applicable jurisdiction
which, in the sole good faith reasonable discretion of Dealer, would cause (x)
undue hardship on, (y) injury to the business or reputation of, or (z)
disclosure of confidential or sensitive information of, Dealer and/or any of its
affiliates or any of their employees, officers, directors and agents;

(iv)

any Person (as defined below), acquires beneficial ownership (determined in
accordance with Rule 13d-3 under the Exchange Act, directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
transactions, of shares of Issuer’s capital stock entitling the Person to
exercise 50% or more of the total voting power of all shares of Issuer’s capital
stock entitled to vote generally in elections of directors, other than an
acquisition by Issuer or any of Issuer’s subsidiaries;

(v)

Issuer (x) merges or consolidates with or into any other Person (other than a
subsidiary), another Person merges with or into Issuer, or Issuer conveys,
sells, transfers or leases all or substantially all of its assets to another
Person, other than any transaction:

(A)

that involves a merger or consolidation that does not result in a
reclassification, conversion, exchange or cancellation of outstanding Shares; or

(B)

pursuant to which the holders of Shares immediately prior to the transaction
have the entitlement to exercise, directly or indirectly, 50% or more of the
total voting power of all shares of capital stock entitled to vote generally in
the election of directors of the continuing or surviving corporation immediately
after such transaction, with such holders’ proportional voting power immediately
after the transaction vis-à-vis each other with respect to the securities they
receive in such transaction being in substantially the same proportions as their
respective voting power vis-à-vis each other with respect to the Shares that
they held immediately before such transaction; or

(C)

which is effected solely to change Issuer’s jurisdiction of incorporation and
results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity;

(vi)

the first day on which a majority of the members of Issuer’s board of directors
does not consist of Continuing Directors;

(vii)

Issuer’s stockholders approve any plan or proposal for Issuer’s liquidation or
dissolution; or

(viii)

the Shares (or other common stock into which the Convertible Securities are then
convertible) are neither listed nor approved for trading on any of the New York
Stock Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or
any of their respective successors).

Notwithstanding the foregoing, a transaction set forth in clause (iv) or (v)
above will not constitute an Additional Termination Event if at least 90% of the
consideration (excluding cash payments for fractional shares and cash payments
made pursuant to dissenters’ appraisal rights) in a merger or consolidation
otherwise constituting a transaction set forth in clause (iv) and/or clause (v)
above consists of shares of common stock or American Depository Receipts traded
on any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or any of their respective successors), or will be so
traded immediately following the merger or consolidation and as a result of the
merger or consolidation the Convertible Securities become convertible into such
consideration.  

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.





19




--------------------------------------------------------------------------------

“Continuing Director” means, as of any date of determination, (i) any individual
who on the Effective Date was a member of Issuer’s board of directors, together
with any new directors whose election or, solely to fill the vacancy of a
continuing director, appointment by such board of directors or whose nomination
for election by the stockholders of Issuer was approved by a vote of a majority
of the directors of the Issuer then still in office who were either directors on
the Effective Date or whose election, appointment (in the case of a vacancy of a
continuing director) or nomination for election was previously approved by a
majority of the continuing directors, either by specific vote or by approval of
the proxy statement issued by Issuer on behalf of the board of directors in
which such individual is named as a nominee for director.

(k)

Effectiveness.  If, on or prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(l)

Extension of Settlement.  Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the cash
market or stock loan market or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
based on the advice of counsel, be in compliance with applicable legal,
regulatory and self-regulatory requirements or with related policies and
procedures applicable to Dealer.

(m)

No Netting and Set-off.  The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction.  Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.

(n)

Delivery of Cash.  For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring the Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
EITF 00-19 as in effect on the relevant Trade Date (including, without
limitation, where the Issuer so elects to deliver cash or fails timely to elect
to deliver Shares or Share Termination Delivery Property in respect of such
settlement).

(o)

Payments by Dealer upon Early Termination.  The parties hereby agree that,
notwithstanding anything to the contrary herein, in the Definitions or in the
Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Dealer would owe to Issuer an amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.

(p)

Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(q)

Waiver of Trial by Jury.  EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON





20




--------------------------------------------------------------------------------







CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR
THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

(r)

Submission to Jurisdiction.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WIH ALL MATTERS
RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM
OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(s)

Amendment.  This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Issuer and Dealer.  

(t)

Counterparts. This Confirmation may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.











21




--------------------------------------------------------------------------------







Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Goldman, Sachs & Co., Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.




         

Yours faithfully,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

  

 

 

 

 

By:  

/s/ Daniel W. Kopper

 

Name:

Title:

Daniel W. Kopper

Vice President




INTERNATIONAL GAME TECHNOLOGY

 

  

 

 

By:  

/s/ Patrick W. Cavanaugh

Name:

Title:

Patrick W. Cavanaugh

Executive Vice President

and Chief Financial Officer















 

 

Signature Page to Warrant

Confirmation







--------------------------------------------------------------------------------







Annex A




For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.




****











  

 

 





